Citation Nr: 1032507	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus; and if so, 
whether the claim may be granted.

2.  Entitlement to an initial compensable evaluation for tinea 
manuum and onychomycosis of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a July 2007 rating decision and an October 
2007 Decision Review Officer Decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable evaluation for 
tinea manuum and onychomycosis of the right hand is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for tinnitus was denied by a 
November 2003 rating decision that was not appealed.

2.  Evidence submitted subsequent to the November 2003 rating 
decision is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The November 2003 rating decision which denied a claim for 
service connection for tinnitus is final.  38 U.S.C. § 7105 (c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted since the 
November 2003 rating decision, and the claim of entitlement to 
service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2009).

3.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether new 
and material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should not 
be considered prejudicial.

With respect to the service connection claim, VA has met all 
statutory and regulatory notice and duty to assist provisions.  A 
letter dated in March 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran's VA medical treatment records and identified private 
medical records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records are no longer available, most likely having 
been destroyed in an accidental fire at the National Personnel 
Records Center in 1973.  In cases where the Veteran's service 
treatment records are unavailable through no fault of the 
Veteran, there is a heightened obligation to explain findings and 
to carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his case.  
Id.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in September 2007.  38 C.F.R. § 
3.159(c)(4).  The VA examiner addressed the etiology of the 
Veteran's tinnitus in conjunction with a review of the claims 
file and physical examination of and interview with the Veteran.  
The September 2007 VA examination report is thorough; thus this 
examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



New and Material Evidence

In a decision dated in November 2003, the RO denied the Veteran's 
claim for service connection for tinnitus.  The Veteran did not 
appeal this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  See 38 U.S.C. § 7105 (c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).  Thus, the November 2003 decision 
is final.  

The Veteran's application to reopen his claim of service 
connection for tinnitus was received in December 2006.  A 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a July 2007 rating decision, the RO 
appears to have reopened the Veteran's claim of entitlement to 
service connection for tinnitus but denied the claims on its 
merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence warrants 
a reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The November 2003 rating decision denied the claim for service 
connection for tinnitus on the basis that there was an absence of 
evidence showing a link between the Veteran's military service 
and his tinnitus diagnosed in 1998.  Based on the grounds stated 
for the denial of service connection for tinnitus in the November 
2003 rating decision, new and material evidence would consist of 
evidence of tinnitus in service and evidence linking current 
diagnosis to service.  In this regard, additional evidence 
received since the November 2003 rating decision includes VA 
medical records, private medical records, as well as statements 
and personal hearing testimony from the Veteran.

In December 2006, the Veteran stated, "The ringing in my ears 
started during my early months in the Air Force and has continued 
and increased [un]til[] present."  For the limited purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

The Board finds this evidence is new in that it was not 
previously considered by VA in the November 2003 determination.  
The Board also finds this evidence is material as it is evidence 
of continuity of symptomatology.  In this case, the Veteran is 
competent to testify to in-service acoustic trauma, in-service 
symptoms of tinnitus, and post-service continuous symptoms of 
tinnitus "because ringing in the ears is capable of lay 
observation."  Charles v. Principi, 16 Vet. App 370, 374-75 
(2002).    Thus, the Board concludes that this single piece of 
evidence alone is new and material evidence and serves to reopen 
the claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) 
(where the determinative issue is not one of medical causation 
but of continuity of symptomatology, lay testimony may suffice to 
reopen a claim).
  
Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
tinnitus is factually shown during service.  

As noted above, the Veteran's service treatment records are no 
longer available, most likely having been destroyed in an 
accidental fire at the National Personnel Records Center in 1973.  
In addition, in this case, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule as well as a heightened obligation to assist the 
Veteran in the development of his case.

The Board notes that in August 2002, the RO requested the service 
department to furnish medical/dental records and SGOs and that if 
no medical/dental records or SGOs were found, to search 
sick/morning reports for 437th squadron APO 963 from August 1950 
to May 1952.  The service department requested the RO limit the 
search to a three-month timeframe.  In January 2003, the RO 
requested that the Veteran submit any copies of his service 
medical records that were in his possession.  In February 2003, 
the Veteran submitted a letter indicating that he did not have 
any medical records.  In July 2003, the service department 
responded that the record needed to respond to the request was 
fire-related but periods of service, name, social security number 
had been verified as correct by alternate records source.  In 
October 2003, the RO requested reconstruction of the record that 
could not be located.  However, no record was reconstructed.  
That same month, a formal finding of unavailability of the 
veteran's service treatment records and noted the requests made 
to the service department as well as the requests made to the 
veteran.      

Because there are no service treatment records, there is no 
medical evidence of in-service incurrence of tinnitus.  However, 
as noted above, the Veteran is competent to testify to in-service 
acoustic trauma and in-service symptoms of tinnitus.   Charles, 
16 Vet. App at 374-75.  In addition, when a chronic disease is 
not present during service, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

As noted above, for the limited purpose of establishing whether 
new and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  
However, once a claim is reopened, the Board must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old.  Id.  
In this case, although the Veteran is competent to testify to in-
service acoustic trauma, in-service symptoms of tinnitus, and 
post-service continuous symptoms of tinnitus "because ringing in 
the ears is capable of lay observation," competent lay testimony 
"can be rejected only if found to be mistaken or otherwise 
deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 
84 (2006).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board is entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence).

In this case, although the Veteran reports tinnitus in service 
and continuity of post-service symptoms, the Board finds his 
allegations to be of no probative value due to the internal 
inconsistencies of the Veteran's statements.  

On his original application for compensation received by VA in 
May 2002, the Veteran indicated that his right hand disability 
began in September 1950, his hiatal hernia began in October 1949, 
but he did not indicate when his tinnitus began.  He did 
indicate, however, that he was treated while in the Air Force.  

In a statement received in December 2006, the Veteran stated that 
the ringing in his ears started during his early months in the 
Air Force and had continued and increased until the present.  

In a statement received by VA in October 2007, the Veteran stated 
that his tinnitus started mildly during the end of his service 
tour, that he was aware of it in periods of quiet, and that he 
first noticed the problem after his three months of flight status 
from Japan to Korea during Korean War from August 1950 to 
November 1950.

At the travel board hearing in December 2009, the Veteran 
testified that he did not experience a problem with tinnitus 
while he was in service.  The Veteran testified that it started 
just a couple months after he came out of the service.  

Thus, there are glaring inconsistencies in the Veteran's 
statements with respect to when the tinnitus first started.  As 
such, the Board finds that any assertions by the Veteran as to 
the in-service incurrence of tinnitus and the continuity of 
symptomatology of his tinnitus since service to be not credible.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has tinnitus.  The remaining 
question, therefore, is whether there is medical evidence of a 
relationship between the current disability and military service.

However, no medical professional has ever related this condition 
to the appellant's military service.  The Veteran underwent VA 
examination in September 2009.  The VA examiner noted that the 
Veteran's claims file and medical files were reviewe prior to 
examination and that there were no service medical records in the 
file.  The VA examiner noted that the Veteran complained of 
constant, mild to moderate, hissing or locust-like central 
tinnitus, onset 1998.  The examiner opined that the Veteran's 
hearing loss was less likely than not the result of acoustic 
trauma sustained during military service.  The examiner noted 
that although there were no service medical records to support or 
dispute this opinion, the Veteran's complaint of onset of hearing 
loss and tinnitus began more than 30 years after separation from 
military service.  The examiner opined that the hearing loss was 
most likely caused by presbycusis and had been exacerbated by the 
Veteran's poor cardiovascular health.

With respect to the September 2007 VA examination, in October 
2007 the Veteran stated that during the testing, he was being 
asked questions by the audiologist pertaining to when the 
tinnitus was noticed.  The Veteran stated that the tinnitus 
started mildly during the end of his service tour, that he was 
aware of it in periods of quiet, while he was resting or getting 
ready to sleep, that he first noted the problem after his three 
months of flight status from Japan to Korea during the Korean War 
from August 1950 to November 1950.  The Veteran also stated that 
he thought there was a misunderstanding between himself and the 
VA examiner as to the start of his tinnitus.  

The post-service medical records indicate that the Veteran was 
first treated for his tinnitus in 1998 and complained of having a 
buzzing in his head of two to three weeks duration and stated 
that "he gets this off and on and it has been happening for 
years but it has never hurt as much as on this occasion."  The 
provider noted that sometimes it is secondary to a cerumen 
impaction that he gets quite often as well and that the buzzing 
is not so obvious if there are other noises around but he could 
certain hear it a lot more when things were quiet.  The provider 
assessed tinnitus and noted the possibility that it was 
complicated by the fact that the Veteran had quite a bit of 
cerumen impacted.  The ear was successfully irrigated with no 
infection present.  It was noted that the Veteran would be given 
some time to see if the tinnitus resolved; and, if not, it could 
be further evaluated.  

In February 1998, the Veteran presented with complaints of 
tinnitus, inter alia, which "tends to wax and wane."  In an 
April 1999 letter, the Veteran's provider noted that medical 
problems of significance included, inter alia, chronic tinnitus.  
Tinnitus and chronic bilateral tinnitus were noted as subjective 
complaints in May 2000 and December 2001, respectively; and left 
ear tinnitus was noted in an April 2002 letter.

Although the private medical records indicate that the Veteran 
had been experiencing tinnitus for years prior to January 1998, 
the actual onset date is impossible to determine in light of the 
lack of any medical records prior to January 1998 noting tinnitus 
coupled with the Veteran's inconsistent statements on the matter.  

With respect to the Veteran's allegation of a misunderstanding 
between himself and the September 2007 VA examiner regarding the 
onset of his tinnitus, the VA examiner noted that the Veteran 
complained of constant, tinnitus with an onset of 1998.  The 
record does indicate that prior to 1998, the Veteran's tinnitus 
was "on and off."  The opinion indicates that the Veteran's 
complaint of onset of hearing loss and tinnitus began more 
than 30 years after separation from military service and noted 
that the Veteran reported difficulty understanding speech in all 
situations with greatest difficulty in background noise for at 
least 10 years.

The Board finds that the reports and findings of the September 
2007 VA examination are not inconsistent with the record.  The 
notation of "years" in the January 1998 private medical record 
is not specific enough to contradict the VA examiner's statement 
that his complaint of onset began more than 30 years after 
separation from service.       

In addition, there is no evidence of record to the contrary.  The 
Board notes that the Veteran underwent private audiological 
testing in May 2007.  The Veteran complained of hearing problems 
and rushing tinnitus and noted a history of noise exposure flight 
line and history of power tools as a carpenter.  The private 
audiologist did not provide an opinion as to the etiology of the 
Veteran's hearing problems or tinnitus.       

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of this problem until 1998, more than 30 
years after service.  

Thus, the record is absent credible evidence of in-service 
incurrence of tinnitus, credible evidence of continuity of 
symptomatology, and medical evidence of a nexus between service 
and currently diagnosed tinnitus.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  


ORDER

Entitlement to service connection for tinnitus is denied.
REMAND

The Veteran seeks an initial compensable evaluation for his 
service-connected tinea manuum and onychomycosis of the right 
hand.

The Veteran's tinea manuum and onychomycosis of the right hand 
have been evaluated as noncompensable under Diagnostic Codes 
7813-7806.  See 38 C.F.R. § 4.27 (2009) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the specific 
basis for the evaluation assigned; the additional code is shown 
after a hyphen).  

Under Diagnostic Code 7813, for dermatophytosis, rating is to be 
undertaken for disfigurement of the head, face, or neck under 
Diagnostic Code 7800; for scars under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 
7806, depending on the prominent disability.  Id.  In this case, 
as the veteran's service-connected skin disability affects his 
right hand, evaluation pursuant to Diagnostic Code 7800 is not 
applicable.

Scars, other than of the head, face, or neck, that are deep or 
cause limitation of motion, and which cover an area or areas 
exceeding six square inches are 10 percent disabling; where 
covering an area or areas exceeding twelve square inches, a 20 
percent rating is assignable.  38 C.F.R. § 4.118, Diagnostic Code 
7801.  

Scars, of other than the head, face, or neck, that are 
superficial and that do not cause limited motion, are 10 percent 
disabling if covering an area or areas of 144 square inches or 
more.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Superficial, unstable scars are 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803. 

Superficial scars that are painful on examination are 10 percent 
disabling. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Finally, other scars are to be rated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

Under Diagnostic Code 7806 for dermatitis or eczema, a zero 
percent rating is assignable where less than five percent of the 
entire body or exposed areas are affected and no more than 
topical therapy was required in the past 12-month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806. 

A 10 percent rating requires at least five percent, but less than 
20 percent, of the entire body or exposed areas to be affected, 
or use of intermittent systemic therapy, such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  Id. 

The 30 percent rating requires 20 to 40 percent involvement of 
the entire skin surface of the body or exposed areas to be 
affected, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for six weeks or more during 
the previous 12-month period.  Id. 

Assignment of a 60 percent rating is predicated on a showing of 
involvement of more than 40 percent of the entire body or the 
exposed areas; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

A change to the rating criteria for skin diseases was effectuated 
as of October 23, 2008 for claims filed on or after October 23, 
2008.  See 73 Fed. Reg. 54708.  As this claim was pending prior 
to October 2008, these changes are not applicable.

The Veteran underwent VA examination in April 2010 to assess the 
severity of the tinea manuum and onychomycosis of the right hand.  
The Veteran reported that he had decreased right hand range of 
motion and grip strength for approximately 5 years.  Physical 
examination of the right hand demonstrated dystrophic nails, 
diffuse thickening and scaling of palm and sides of fingers.  
Motion of all finger and thumb MCP and PIP joints ranged from 
zero to 90 degrees, and motion of all finger DIP joints ranged 
from zero to 75 degrees.  The gap between the tip of the thumb 
and the base of little finger, between the tip of all fingers and 
the proximal transverse crease of the palm, and between the pad 
of the thumb and all fingers with the thumb attempting to oppose 
the fingers were 0.5 centimeters.

At the travel board hearing, the Veteran stated that his right 
hand gets so dry that the skin cracks open precluding stretching 
his hand out or making a tight fist.    

The Board notes that there are some disorders of the skin that 
have active and inactive stages or are subject to remission and 
recurrence.  Where the evaluation of such a disability that 
fluctuates in degree of disability is at issue, an examination of 
the disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675 (1992).  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, whenever 
possible, at a time when it is most disabling.

In light of the Veteran's testimony that his right hand skin 
condition during the April 2010 VA examination is not reflective 
of his current condition, the Board concludes a new VA 
examination is warranted.  If feasible, the Veteran should be 
examined at a time when his symptomatology is more severe. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2005).  
Expedited handling is requested.)

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the claim 
for increased rating; (2) that VA will seek 
to obtain; and (3) that the claimant is 
expected to provide.  The Veteran should 
also be informed of how VA determines 
disability ratings and effective dates.  
The Veteran should be requested to indicate 
if he has received any VA or non-VA medical 
treatment for his right hand tinea manuum 
and onychomycosis that is not evidenced by 
the current record; and if so, the Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
These records should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may also 
submit any evidence or further argument 
relative to the claim at issue.  The 
Veteran should also be requested to 
submit photographs of his right hand at 
a time when his service-connected skin 
condition is most disabling.

2.  The Veteran should be afforded a VA 
examination by a dermatologist to ascertain 
the severity of his service-connected right 
hand tinea manuum and onychomycosis.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  

To the extent possible, VA should attempt 
to schedule the examination during a time 
when the skin condition is most disabling.  
However, if an examination cannot be 
scheduled during a time when the Veteran's 
right hand skin condition is at its most 
disabling, the examiner should, if 
possible, evaluate the Veteran's service-
connected tinea manuum and onychomycosis 
based on photographs of the disability. 

The examiner should determine whether or 
not the Veteran's right hand tinea manuum 
and onychomycosis is currently manifested 
by any active skin lesions or pathology.

The examiner should determine whether or 
not the Veteran's right hand tinea manuum 
and onychomycosis has resulted in scars; 
and if so the area in square inches of each 
scar and whether each scar is deep, 
superficial, causes limited motion, is 
unstable, or painful on examination.  If 
the examiner determines that a scar causes 
limited motion, the examiner should 
determine which joint(s) are affected and 
provide range of motion values.  
Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's affected joint(s) 
exhibit weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the affected joint is used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.  
  
The examiner should determine how much of 
the Veteran's total body surface area, in 
percent, is affected by his right hand 
tinea manuum and onychomycosis.

The examiner should comment on whether or 
not the Veteran's right hand tinea manuum 
and onychomycosis requires intermittent 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs and, if so, 
the total duration of such treatment in the 
past 12-month period.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


